Motion referred to the court that rendered the decision. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ. Motion for reargument or for resettlement of order denied. On the court's own motion the decision rendered herein on December 11, 1950 (277 App. Div. 1135), is amended to read as follows: Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting the defendant of a violation of section 986 of the Penal Law (knowingly permitting premises to be used for book-making), reversed on the law, the fine remitted, and a new trial ordered. While the record does not contain competent evidence of the fact of book-making on the appellant’s premises, it appears that the evidence was offered, but excluded by the trial court. The interests of justice require a new trial. Present — Carswell, Johnston, Sneed and Wenzel, JJ.; Nolan, P. J., not voting.